DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 02/05/2021 containing amendments and remarks to the claims.
The objections to claims 2, 3, 6-8 and 13 for minor informalities are withdrawn due to amendments made to the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Kanel on 03/09/2021.

The application has been amended as follows: 
Claim 2
is less than or equal”

Claim 13
Line 15: “downstream portion of the main reactor vessel is less than or equal to 140% of a superficial”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-7, filed 02/05/2021, with respect to the rejections of claims 1-13 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended independent claims 1 and 13 to incorporate subject matter from previously presented claim 12 and to further recite that the transition section projects inwardly from the main reactor vessel to a riser. The prior art of record fails to disclose the newly added limitations as argued by the Applicant (see pages 6-7 of the remarks). Therefore, the rejections of claims 1-13 under 35 U.S.C. 102 and 103 have been withdrawn. 

No prior art alone or in combination with references disclose a method for converting a reactant gas comprising introducing the reactant gas to a fluidized bed reactor to contact a catalyst, wherein the fluidized bed reactor comprises a main reactor vessel comprising an upstream portion and a downstream portion, and a transitional section connected to the downstream portion, wherein the transition section projects inwardly from the main reactor vessel to a riser  and the riser is connected to the transition section, and wherein the main reactor 
The closest prior art of record is Palmer et al. (U.S. Patent No. 3,123,547, cited in the IDS dated 01/27/2020). Palmer discloses a fluidized catalytic cracking process comprising:
introducing a volatized gas oil reactant stream to a fluidized bed reactor such that the gas oil contacts a cracking catalyst, wherein the fluidized bed reactor comprises a main reactor vessel 10 comprising an upstream portion and a downstream portion, and a transition section 18 connected to the main reactor vessel, wherein the gas oil enters the fluidized bed reactor at the bottom of the upstream portion of reaction zone 10 (col. 2, line 46 to col. 3, line 5; col. 4, lines 65-71; Fig. 1);
catalytically reacting the volatized gas oil to form a gaseous reaction product, wherein the cracking necessarily results in additional gas molecules as the molecules in the gas oil are cracked into smaller gaseous compounds and the product also comprises hydrogen (col. 5, lines 41-51); and 
passing the gaseous reaction product though the transition section.
As seen in Figure 1, Palmer illustrates that the main reactor vessel 10 is tapered such that the upstream portion of the reaction zone 10 has a cross-sectional area that is less than a cross-sectional area of the downstream portion of the reaction zone (i.e. the cross-sectional area at the bottom of zone 18). Furthermore, as seen in Figure 1, Palmer illustrates a shell member 24 that surrounds the transition section and wherein catalyst is rejected from the reactor. However, Palmer fails to disclose or reasonably suggest that the transition section is connected to a riser wherein the transition section projects inwardly from the main reactor vessel to the riser and the reaction product and any unreacted reactant gas pass through the transition section into the riser. One of ordinary skill in the art would reasonably conclude that the shell member is not equivalent to a riser known in the art.  

Wang et al. (Comparison study for the oxidative dehydrogenation of isopentenes to isoprene in fixed and fluidized beds, Catalysis Today 276, 2016, p. 78-84) discloses an oxidative dehydrogenation process comprising:
introducing a reactant gas comprising isoprene to a fluidized bed reactor to contact a catalyst, wherein the fluidized bed reactor comprises a main reaction vessel comprising the catalyst and having an upstream and downstream portion, and a transition section connected to the downstream portion (i.e. the area above the catalyst bed), wherein the gas enters the reactor at the upstream portion (Fig. 1, Fig. 4; section 2.2);
catalytically reacting the gas to form an exhaust comprising additional gas molecules relative to the gas (section 2.2, second paragraph); and
passing the exhaust through the transitional section above the catalyst bed (Fig. 4). 
Wang discloses that the reactor is tapered with the upstream portion having a cross sectional area that is less than the cross sectional area of the downstream portion (section 2.2, third paragraph; Fig. 1). 
Wang differs from the claimed invention in that Wang discloses a tubular style reactor with a single section hat widens the cross section of the reactor and fails to disclose a transition section that projects inwardly from the main reactor vessel to a riser (i.e. a portion of the reactor that narrows in cross sectional area).

Therefore, the prior art of record fails to disclose or reasonably suggest a method utilizing a fluidized bed reactor that is structurally equivalent and configured as recited in the claims. As such, claims 1-11 and 13 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772